Citation Nr: 1511671
Decision Date: 03/02/15	Archive Date: 04/16/15

DOCKET NO.  11-26 100	)	DATE MAR 02 2015
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment of the Veterans compensation award.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 1981.  The appellant is the Veterans common law spouse.

This matter comes before the Board of Veterans Appeals (Board) from a March 2010 decision.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review, the Board finds that further evidentiary and procedural development is required prior to appellate review of this matter. 

The appellant initially filed a claim in June 2009 for apportionment due to her common law spouses incarceration.  The RO denied the claim for apportionment in March 2010 because the appellant did not submit the required financial information.  In the September 2011 VA Form 9, the appellant indicated that the appropriate paper work was submitted with no response.  The required form is not of record.  The appellant should again be asked for the relevant financial information and provided an adequate time period to respond.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant with VA Form 21-0788, Information Regarding Apportionment of Beneficiarys Award, and request that the form be completed showing updated monthly income and expenses from July 9, 2008 to March 29, 2010.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record for the appropriate time period at issue. If the decision remains adverse to the appellant, issue a supplemental statement of the case and afford an appropriate time for response.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


